Opinion by
Mr. Chief Justice Sterrett,
The contract in this case comes clearly within both the letter and spirit of the act of 1887. That act gave married women unrestricted power to acquire real estate and to incur corresponding liabilities. It declares: “ That hereafter marriage shall not be held to impose any disability on or incapacity in a married woman as to the acquisition .... of property of any kind in (1) any trade or business in which she may engage, or (2) for necessaries, or (3) for the use, enjoyment and improvement of her separate estate, .... or (4) her right and power to make contracts of any kind, and to give obligations binding herself therefor; but every married woman shall have the same right to acquire .... property, real and personal, *211.... in the same manner as if she were a femme sole.” . . . This plainly emancipated her from common law disabilities, and authorized her to contract as a femme sole: Adams v. Grey, 154 Pa. 258.
The unrestricted power of acquisition in trade or for necessaries is conceded; but it is insisted that defendant’s acquisition being within neither of these clauses, her power, and consequently her liability, were limited to that which was necessary to the “ use, enjoyment and improvement ” of real estate which she already owned. This is but a narrow construction of a single clause of the act. The word “ improvement ” it is true implies an existing subject.; but does not control, nor even color, the meaning of the words “use” and “enjoyment ” with which it is coupled. They were coupled for the sake of convenience; but were employed to express distinct and independent purposes in reference to the separate estate. The “acquisition” of lands would often be advantageous to the “use ” and “enjoyment” of her separate estate when not required for its “ improvement.” If the separate estate should consist entirely of personalty, circumstances might arise in which the acquisition of land would be the only available “ use ” and “ enjoyment.” It would be strange, indeed, if, when a married woman has been expressly given unlimited power to acquire real estate “in any trade or business,” or for “necessaries,” or “ to make contracts of any kind and to give obligations binding herself therefor,” and “to acquire .... property .... in the same manner as if she were a femme sole,” she should be unable to acquire a home for her “ use ” and “ enjoyment.” The purpose of the legislature was broad and liberal and must be interpreted in a like spirit. With the exception of such disabilities as are particularly specified in or contemplated by the provisions of the act, married women were emancipated from their common law disabilities, and authorized to incur contract liabilities as if they were femme sole; and such has been the trend of our decisions whenever questions have arisen since the passage of the act: Adams v. Grey, supra. As defendant is not within any of the exceptions, her liability necessarily follows, and the judgment entered on the special verdict must be affirmed.
Judgment affirmed.